                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

 In Re:                                           )   Adversary No. ______________
                                                  )
           Taniel Patrice Sanders                 )   Case No. 18−33826
                                                  )
                           Debtor,                )   Chapter 7
                                                  )
                                                  )   Judge John P. Gustafson
 Taniel Patrice Sanders                           )
 3837 House of Stuart Ave                         )
 Toledo, OH 43607                                 )   COMPLAINT TO DETERMINE
                                                  )   DISCHARGEABILITY OF STUDENT
           Plaintiff,                             )   LOANS UNDER 11 U.S.C. § 523(a)(8)
                                                  )
                   v.                             )   Joseph E. Stanford (0096581)
                                                  )   Legal Aid of Western Ohio, Inc.
 U.S. Department of Education                     )   525 Jefferson Ave., Suite 400
 c/o Secretary of Education                       )   Toledo, Oh 43604
 400 Maryland Avenue, SW                          )   Telephone: 419-930-2526
 Washington, DC 20202                             )   Fax: 419-321-1582
                                                  )   Email: jstanford@lawolaw.org
           and                                    )
                                                  )   Attorney for Plaintiff Taniel Patrice Sanders
 Pennsylvania Higher Education Assistance         )
 Agency d/b/a FedLoan Servicing                   )   Jury Trial Demanded
 1200 N. 7th Street                               )
 Harrisburg, PA 17102                             )
                                                  )
           Defendants.                            )

                                     PLAINTIFF'S COMPLAINT

          Plaintiff Taniel Patrice Sanders files this Complaint against Defendants, U.S. Department

of Education and the Pennsylvania Higher Education Assistance Agency d/b/a FedLoan

Servicing, on personal knowledge as to Plaintiff’s own acts and upon information and belief as to

all other matters, as follows:




 19-03008-jpg           Doc 1   FILED 03/22/19    ENTERED 03/22/19 15:41:10           Page 1 of 5
                                              PARTIES

A.      Plaintiff

1.      Taniel Patrice Sanders is a citizen of the State of Ohio, residing in the Northern District

of Ohio.

B.      Defendants

2.      U.S. Department of Education is a U.S. Government Agency and can be served c/o

Secretary of Education, 400 Maryland Avenue, SW, Washington, DC 20202.

3.      Pennsylvania Higher Education Assistance Agency d/b/a FedLoan Servicing is a

corporation (and/or quasi-government agency) headquartered in the State Pennsylvania and can

be served at 1200 N. 7th Street, Harrisburg, PA 17102.

                                  JURISDICTION AND VENUE

4.      This Adversary Proceeding is brought under Case Number 18−33826.

5.      This Court has jurisdiction over this Adversary Proceeding pursuant to 28 U.S.C. §

1334(b) and 28 U.S.C § 157(b). This is a core proceeding under title 11 because it concerns a

determination as to the dischargeability of a debt.

6.      This Adversary Proceeding is brought pursuant to 11 U.S.C § 523(a)(8), 15 U.S.C §

1601, 15 U.S.C. § 1692 and Federal Rules of Bankruptcy Procedure Rule 7001.

7.      Venue is proper in the Northern District of Ohio pursuant to 28 U.S.C. § 1409 because

this matter arises in and is related to a bankruptcy case in this district.

                      FACTUAL AND PROCEDURAL BACKGROUND

A.      Background of Plaintiff

8.      Plaintiff is a 35-year-old mother that is blind that has Stage 4 breast cancer.




 19-03008-jpg       Doc 1     FILED 03/22/19       ENTERED 03/22/19 15:41:10              Page 2 of 5
9.     She attended the University of Toledo from 2003 to 2005 and Owens Community

College from 2005 to 2006 majoring in pre-nursing.

10.    In 2007 she was pregnant with her first child but had to be hospitalized during most of

the pregnancy due to an extreme case of hyperemesis gravidarum. Unfortunately, her first child

died soon after birth.

11.    Around 2008 she moved to Columbus and attended Columbus State Community College

until around 2009. In 2009, she was pregnant with her second child, but was again hospitalized

during most of the pregnancy due to another extreme case of hyperemesis gravidarum.

12.    Around 2012 she went back to school this time attending Terra State Community College

until around 2014.

13.    In 2014 she permanently lost her sight in her left eye due to a retinal detachment.

However, in 2014 she did find part-time temporary work at Fiat Chrysler and the Northwest

Ohio Psychiatric Hospital.

14.    On February 13, 2017 when she was diagnosed with Stage 4 Breast Cancer (or Metastatic

Breast Cancer) that has spread to her lymph nodes and into her spine and into her bones.

15.    Around August 2018 she lost her vision in her left eye due to a retinal detachment and

presently has 20/20,000 vision. As of March 2019, she is under the care of Dr. Richard C.

Phinney, Medical Oncologist at The Toledo Clinic Cancer Center at 4235 Secor Rd, Toledo, OH

43623 and Dr. Jeffery N. Stephens at The Toledo Clinic Vision Associates at 3330 Meijer Dr.

Suite 1, Toledo, OH 43617.

16.    She is presently being treated for cancer and will be starting more chemotherapy that will

continue to compromise her immune system.




 19-03008-jpg        Doc 1   FILED 03/22/19     ENTERED 03/22/19 15:41:10           Page 3 of 5
17.      Because of her medical issues, Plaintiff’s Mother has quit her job to be her full-time care

taker.

18.      Additionally, Plaintiff’s Social Security is used to not only support herself, but to support

her mother, her younger brother and her 9-year-old son. Absent a miracle, there is no possibility

that Plaintiff will be able to repay her student loans.

B.       Plaintiff Files for Bankruptcy

19.      Plaintiff borrowed approximately $16,535.00 from Defendants in order to attend several

colleges between 2003 and 2016.

20.      Owing to circumstances beyond her control, Plaintiff filed for bankruptcy in this Court on

January 12, 2019.

21.      Plaintiff’s combined student debt is now $21,373.00 Plaintiff’s current income is

$1,134.50 per month in SSDI to include $488.50 in SSI for her son.

22.      Plaintiff’s student loan costs are unaffordable given her income that will not significantly

change over the long term.

                                       CLAIMS FOR RELIEF

A.       Count One: Determination of Dischargeability

23.      Plaintiff re-alleges and incorporates by reference all of the allegations contained in all of

the preceding paragraphs.

24.      Plaintiff is entitled to discharge of her student loan debt, either in whole or in part,

because repayment would constitute an “undue hardship” on her.

25.      Plaintiff meets the standard for undue hardship as articulated in Brunner.

         (a) Plaintiff cannot maintain a minimal standard of living for herself and her son without

         some assistance even without any student loan payment being made. See Schedules I & J.




 19-03008-jpg       Doc 1     FILED 03/22/19        ENTERED 03/22/19 15:41:10             Page 4 of 5
        (b) Plaintiff is permanently blind and also has Stage 4 Breast Cancer that has spread to

        her lymph nodes, spine and bones; even if she beats the cancer she will still be blind and

        will not be able to work now or in the future.

        (c) Plaintiff has made a good faith effort where possible to repay her student loans and

        has availed herself to administrative remedies, such as deferment and forbearance,

        because of her medical condition and inability to work has never had a meaningful

        opportunity to repay the student loans.

26.     Accordingly, Plaintiff prays this Court discharge her student loan debt in whole or in part.

                                         JURY DEMAND

27.     Pursuant to her rights under Rule 38 of the Federal Rules of Civil Procedure and Rule

9015 of the Federal Rules of Bankruptcy Procedure, Plaintiff hereby requests a trial by jury on

all issues so triable.

                                     PRAYER FOR RELIEF

28.     In light of the foregoing, Plaintiff requests that Defendants be cited to appear, and

judgment be entered against Defendants for:

        (1)     Declaratory and injunctive relief;
        (2)     Determination of dischargeability;
        (3)     Other such relief as the Court deems just and proper.

                                                         Respectfully submitted,

                                                      /s/ Joseph E. Stanford
                                                     Joseph E. Stanford (0096581)
                                                     Legal Aid of Western Ohio, Inc.
                                                     525 Jefferson Ave., Suite 400
                                                     Toledo, Oh 43604
                                                     Telephone: 419-930-2526
                                                     Fax: 419-321-1582
                                                     Email: jstanford@lawolaw.org
                                                     Attorney for Plaintiff Taniel Patrice Sanders




 19-03008-jpg       Doc 1    FILED 03/22/19       ENTERED 03/22/19 15:41:10            Page 5 of 5
